Citation Nr: 1642293	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for liver disease.

4. Entitlement to service connection for hernia, to include bilateral inguinal hernia and ventral hernia.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been added to the record.

In February 2015, the Board remanded this case and instructed the RO to: contact the Social Security Administration (SSA) and obtain a copy of the agency's decision concerning any claim for disability benefits; request the Veteran identify the name and location of any VA or private medical facility he received treatment at for his claimed disabilities; obtain and associate with the claims file all treatment records from VAMC Pittsburgh, Phoenix and Ann Arbor; and obtain a new VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The Board notes that SSA records including agency decisions have been obtained and associated with the claims file.  In addition, in April 2015, the VA requested the Veteran identify the name and location of any VA or private medical facility he received treatment for his claimed disabilities, and to complete and return VA Forms 21-4142 and 21-4142A so that VA could obtain those records.  Further, VA medical records from VAMC Pittsburgh, Phoenix and Ann Arbor have been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development as to the hearing loss service-connection issue.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of hepatitis C, liver disease, hernia and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right ear hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notices in February, March and July 2010, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in an April 2016 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2016 supplemental statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, the RO obtained VA medical examinations with respect to the Veteran's claim on appeal that occurred in July 2011 and April 2016.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran asserts he has right ear hearing loss as a result of traumatic noise exposure during service.  Specifically, the Veteran asserts that his right ear hearing loss was caused by exposure to loud engines during service.

1. Factual Background

Service treatment records (STRs) include an enlistment examination with audiometric testing results.  The Board notes that the STRs do not contain a separation examination.  The August 1976 enlistment examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
25
LEFT
20
15
20
-
15

A June 1977 STR shows the Veteran complained of pain in his left ear while coughing.

In a March 2010 statement, the Veteran asserted that he had an ear examination in 1980 which showed a 30 percent loss of hearing in his right ear.

August and September 2010 VA medical records note hearing within normal limits.  January and March 2011 VA medical records note "impaired right" hearing.  A September 2011 VA audiology consultation physician noted "essentially normal hearing in both ears with the exception of 30 dB threshold at 4,000 Hz.  In addition, several other VA medical records noted hearing within normal limits, including records dated July, August, October and December 2011, and June, August, October and November 2012.

The Veteran underwent a VA examination in July 2011.  The examiner diagnosed the Veteran with sensorineural hearing loss for the right ear and normal hearing for the left ear.  Speech discrimination scores were 100 percent bilaterally.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
30
LEFT
5
5
0
20
20

The Veteran underwent another VA examination in April 2016.  The examiner noted the following audiometric testing results:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
45
40
LEFT
40
35
25
35
35

The April 2016 VA examiner noted that word recognition testing was not appropriate for the Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss was not "at least as likely as not (50 % probability or greater) caused by or a result of an event in military service."  The rationale was that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  In addition, the examiner found that there existed a thirty-one year gap between the August 1976 enlistment audiological evaluation (that noted normal hearing bilaterally), and the July 2011 VA examination; both examinations showing hearing within normal limits during this time gap.  

2. Legal Analysis

After a review of all the evidence, the Board finds that service connection for right ear hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In addition, the Board notes that the Veteran's separation examination is missing from his STRs.  When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The STRs do not show any treatment for hearing loss.  While a June 1977 STR shows a complaint of ear pain when the Veteran coughed, importantly, the complaint was for pain specific to the Veteran's left ear.  The first record noting a hearing disability is a January 2011 VA medical record simply listing "impaired right" hearing.  A March 2011 VA medical records also notes this condition.  

However, the Board finds the January and March 2011 VA medical records anomalies as both records did not note what the impaired hearing designation was based on, and the fact that numerous other VA medical records dated between August 2010 and November 2012 note hearing within normal limits.  This includes a September 2011 VA audiology consultation note showing normal hearing, but noting 30 dB threshold in the 4,000 Hz range.  The Board notes that this audiology consultation comes six months after the last VA medical record noting right ear impaired hearing.  Most importantly, the Veteran's July 2011 VA examination failed to show auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz and his speech recognition scores were 100 percent bilaterally.  Thus, the Veteran had not met the impaired hearing requirements pursuant to 38 C.F.R. § 3.385.  

As such, the first competent medical evidence showing audiometric findings meeting threshold requirements of 38 C.F.R. § 3.385 is the April 2016 VA examination, some twenty-five years after service.  The examiner opined that the Veteran's right ear hearing loss was not "at least as likely as not (50 % probability or greater) caused by or a result of an event in military service."  The opinion was based on the medical evidence showing normal hearing on the enlistment examination and the July 2011 VA examination.  The Board finds this opinion the most probative evidence of record.  

The Board recognizes the Veteran's assertion that his hearing loss is related to loud engine noise during active duty.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  In addition, the Board recognizes the Veteran's assertion that a 1980 hearing examination showed a 30 percent hearing decrease in his right ear.  The Veteran is considered competent to report examination results.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the numerous VA medical records noting hearing within normal limits, and the July 2011 VA examination demonstrating the Veteran did not have a hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  The Board also finds the April 2015 VA examiner's opinion finding no nexus between the Veteran's right ear hearing loss and service the most probative evidence of record.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for his opinion.  There is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the current right ear hearing loss disability and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary.

In February 2015, the Board remanded this case and instructed the RO to: contact the Social Security Administration (SSA) and obtain a copy of the agency's decision concerning any claim for disability benefits; request the Veteran identify the name and location of any VA or private medical facility he received treatment at for his claimed disabilities; and obtain and associate with the claims file all treatment records from VAMC Pittsburgh, Phoenix and Ann Arbor.  After the above development was completed, the RO was instructed to obtain a new VA examination to determine the nature and etiology of the Veteran's hepatitis C.  Accordingly, the RO was instructed to act sequentially, and only after efforts were exhausted to obtain and associate with the claims file any additional treatment records was the RO to schedule a hepatitis C VA examination.

However, the record shows that a VA examination for hepatitis C was conducted in July 2015, prior to the additional records being associated with the claims file.  The Board notes that relevant medical records were contained in the subsequently added medical records.  For example, Social Security Administration records include medical record in which the Veteran reported theories as to how he contracted hepatitis C.  A July 2006 private medical evaluation for lower back pain notes the Veteran reported contracting hepatitis C in 1988 while working for a septic company and having sustained a laceration while working on a septic tank.  A December 2007 private medical record notes a history of hepatitis C which the Veteran attributed to septic tank and sewage exposure that occurred while he was repairing machinery used to service those installations.  The Veteran also reported being hospitalized for non-A or B hepatitis in 1987.  A January 2008 private medical record notes the Veteran developed acute hepatitis in 1987 for which he was hospitalized.  The Veteran reported that he was told it was non-A or B hepatitis.  The Veteran also reported his belief that his hepatic C was caused by contamination from disposed hospital waste.  The physician diagnosed the Veteran with chronic hepatitis C with unknown genotype.  

In addition, VA medical records added to the record show differing accounts as to the onset of hepatitis C.  A September 2010 VA medical record notes the Veteran was diagnosed in 1987 "with assumed disease contraction in late 70's during his military service in Germany.  At that time he presented with jaundice."  However, a January 2013 VA medical record notes the Veteran "presented with jaundice in the 1980's and was told he had non-A non-B hepatitis."  The Veteran reported that he was diagnosed with hepatitis C fifteen years later.

However, during a February 2014 Board video-conference hearing, the Veteran testified that his hepatitis C was due to air shot inoculation in service and that there was no other foundation for him contracting the virus.  As such, the Board finds that the records added to the Veteran's claims file are significant and relevant as to service connection, and should have been reviewed and considered by the VA examiner.

Accordingly, the Board finds a lack of substantial compliance with the February 2015 Remand directives with regard to the Veteran's claims on appeal.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

As the Veteran's claims for service connection for hernia and liver disease are secondary to his claim for service connection for hepatitis C, those claims are remanded.  Lastly, the claim for a TDIU is inextricable intertwined with the service connection issues that are currently on appeal.  Thus, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2015 VA examiner who conducted the examination for hepatitis C in order to obtain a supplemental medical opinion.  If the examiner is not available to provide the opinion, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  The supporting rationale for all opinions expressed must be provided.  

The examiner should provide the following 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C had its onset during service, is related to his receipt of immunizations in service by way of air gun injectors, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's various contentions as to how he contracted hepatitis C, including by way of air gun injectors.   The examiner must additionally acknowledge and comment on the fact that the Veteran reportedly did not get any tattoos until after he had been diagnosed as having Hepatitis C.

The examiner is advised that the Veteran is competent to report the use of air gun injectors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for hepatitis C or of specific risk factors in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.
 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


